Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 February 11, 2015

The Court of Appeals hereby passes the following order:

A15D0238. WASEEM DAKER v. THE STATE.

       Waseem Daker was convicted of two counts of aggravated stalking, and his
convictions were affirmed on appeal on April 11, 2000.1 Over the past few years,
Daker has filed a multitude of applications and motions in this court.2 The present
application involves an October 7, 2014 order denying Daker’s “Writ of Coram
Nobis.” Daker originally filed his discretionary application in the Supreme Court on
December 8, 2014. The Supreme Court transferred it to this Court. We, however, lack
jurisdiction.
       To be timely, a discretionary application must be filed within 30 days of entry
of the order to be appealed. OCGA § 5-6-35 (d); Hill v. State, 204 Ga. App. 582 (420
SE2d 393) (1992). Because this application was filed 62 days after entry of the order
Daker seeks to appeal, it is untimely. We thus lack jurisdiction to consider the
application, which is hereby DISMISSED. See Hill, supra.

                                       Court of Appeals of the State of Georgia
                                                                            02/11/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.


      1
          Daker v. State, 243 Ga. App. 848 (533 SE2d 393) (2000).
      2
        See Daker v. State, A14D0115 (discretionary application dismissed on
November 26, 2013, and motion for reconsideration denied on February 21, 2014);
Daker v. State, A14D0132 (discretionary application dismissed on December 16,
2013, and motion for reconsideration denied on February 7, 2014); Daker v. State,
A14D0031 (discretionary application denied on September 26, 2013, and motion for
reconsideration denied on November 7, 2013).